— In a child support proceeding pursuant to Family Court Act article 4, the father appeals from (1) an order of the Family Court, Westchester County (Edlitz, J.), entered April 20, 2006, which, after a hearing, inter alia, determined that he willfully failed to obey prior orders of the same court and directed that he be incarcerated for a term of six months unless he purged himself of contempt by paying the sum of $8,989.46 towards child support arrears, and (2) an order of disposition of the same court also entered April 20, 2006, which, inter alia, fixed the amount of child support arrears at $8,989.46, and awarded the petitioner a money judgment in the amount of $1,600. Assigned counsel for the father has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute the appeals.
Ordered that the appeal from so much of the order as directed that the father be incarcerated for a term of six months is dismissed as academic, without costs or disbursements, as the period of incarceration has expired; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the father’s as*1097signed counsel that there are no nonfrivolous issues which could be raised on his appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [19763; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Goldstein, Dillon and Carni, JJ., concur.